Citation Nr: 1433665	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  10-03 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left eye disability, to include residuals of a left eye injury.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel






INTRODUCTION

The Veteran joined the National Guard in February 1953.  He was called to active duty in April 1955, and he served on active duty until April 1957. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.

This matter was previously before the Board in February 2011, June 2012 and January 2014 at which time it was remanded for additional development.  It is now returned to the Board. As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that the three prior Board decisions did not indicate that the Veteran's request for entitlement to service connection was for, specifically, a left eye disability.  In this regard, the Veteran has not claimed entitlement to service for a right eye injury, specifically indicating that he had a left eye injury during service on his VA 21-526 claim form received in November 2008.  The RO subsequently denied service connection for a left eye disability in the June 2009 rating decision which the appeal was then perfected by the Veteran.  Thus, the issue has been properly characterized on the title page herein.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDING OF FACT

The preponderance of the evidence indicates that no disease or injury of the Veteran's left eye was present during service or shown until many years thereafter, and the Veteran's current acquired disorder of the left eye is unrelated to his active service.


CONCLUSION OF LAW

The criteria for service connection for a left eye disability are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.9 (2013); VAOGCPREC 82-90.


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in December 2008 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that has been associated with the claims file includes the available Veteran's service treatment records, post service treatment records, VA medical opinions and the Veteran's many contentions.  

In a November 2008 letter to the Veteran, the National Personnel Records Center indicated that a portion of his records were fire damaged.  The Board notes that substantial service treatment records have been associated with the claims file; however, some of these records are charred/brittle and there is a small possibility that additional records were lost in the 1973 fire.  In a December 2008 VCAA letter, the Veteran was notified that the RO was attempting to rebuild his file.  In June 2009, the Veteran indicated in a letter that he had submitted his copies and had nothing further to submit.  In August 2012, the NPRC confirmed that the Veteran's records was moldy and brittle (copies had been previously supplied to the RO) and there were no additional service treatment records available.  Thus, further attempts to obtain these records would be futile.

The Board finds that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran contends that he had a left eye injury during service which caused a current left eye disability.  

Review of the service treatment records reveals that the Veteran incurred an eye injury.  The date of this entry is unclear due to the poor quality of the image.  The Veteran's (undated) induction and separation examination reports indicate no abnormality of the eyes and vision acuity at 20/20.

Following service, a private medical record dated in January 2001 shows that the Veteran had macular degeneration for which he had been receiving treatment from an optometrist.  The Veteran was referred to an ophthalmologist for care of this condition.

A May 2007 VA outpatient treatment record shows that the Veteran indicated that 
he had a piece of metal removed from one of his eyes in the past which healed without complication.  He also indicated that one of his eyes got hit with a piece of wood during military service which also healed without complication.  The provider indicated that the Veteran's eyesight was 20/20 with eyeglasses and that cataract surgery was not advised at that time.

An April 2011 VA eye examination report shows that the examiner indicated that the Veteran did not have evidence of diabetic retinopathy, but that he had early cataracts due to his age.  

A VA examination report dated in October 2012 shows that the examiner indicated that the Veteran had macular degeneration and cataracts.  The examiner opined that the macular degeneration and cataracts were due to age.

A VA examination report dated in February 2014 shows that the examiner opined that following review of the record, it was not likely that the Veteran's eye conditions (macular degeneration and cataracts) were related to service but were, instead, solely age related.  It was also indicated that here was no ocular sequelae from an eye injury or in-service mumps.

Having carefully considered the evidence of record, the Board finds that service connection for the Veteran's left eye disability must be denied as the preponderance of the evidence is against a finding that the disability is related to active service.  The evidence shows that the Veteran entered and discharged from active duty without refractive error.  Although an in-service eye injury is noted, there is no information about residuals of such injury and no notation of eye problems on discharge examination.  Rather, the Veteran expressly denied problems at his separation examination.  The Veteran's separation physical examination report is highly probative as to the Veteran's condition at the time of his release from active duty, as it was generated with the specific purpose of ascertaining his then-physical condition.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Moreover, the clinical record reveals no treatment for many years after discharge.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time 

that elapsed since military service, can be considered as evidence against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Additionally, even the Veteran's lay testimony does not tend to demonstrate a continuity of symptomatology.  In an April 2007 VA treatment note, the Veteran indicated that he had two eye injuries (one during service); both of which had resolved.  Although he now has cataracts and macular degeneration, there is no evidence of such disabilities until many years following the Veteran's discharge from service, and there is no competent evidence linking these conditions to active duty.  Thus, continuity has not been shown, either by the clinical record or the Veteran's own statements.

Finally, the medical evidence of record does not relate any current left eye problems to active service.  Indeed, VA medical opinions indicate that the current disorder is less likely than not related to an in-service injury and multiple examiners have indicated the Veteran's left eye disability is due to aging.  The opinions were clearly articulated and were based in part on the Veteran's own statements.  For these reasons, the opinions of record are deemed highly probative and have not been refuted elsewhere in the record by a competent medical professional.  

The Veteran believes that his left eye problems are related to active service.  In this regard, the Board acknowledges that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  See Jandreau, 492 F.3d at 1377.  Here, however, due to the passage of time, the reported delayed onset of symptoms (more than thirty years), and the Veteran's multiple eye injuries with no readily apparent residuals, the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address etiology in the present case.  

Given the medical evidence against the claim, for the Board to conclude that the Veteran's left eye disorder was incurred during service would be speculation, and the law provides that service connection may not be based on a resort to speculation or  remote possibility.  38 C.F.R. § 3.102 (2013); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In sum, taking into account all of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current left eye disability is related to active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a left eye disability, to include residuals of a left eye injury, is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


